         Case 5:20-cv-00254-DAE Document 24 Filed 01/21/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


BRADFORD STOREY,                                 §
                                                 §
                  Plaintiff,                     §               SA-20-CV-00254-DAE
                                                 §
vs.                                              §
                                                 §
FAMILY DOLLAR STORES OF TEXAS,                   §
LLC,                                             §
                                                 §
                  Defendant.                     §

                                             ORDER

       Before the Court is Defendant’s Motion to Compel Physical Examination of Plaintiff

[#17], which was referred to the undersigned. The Court held a telephonic hearing on the motion

on January 21, 2021 at which the parties appeared through counsel. After considering the

motion, joint advisory [#21], the relevant law, the arguments of counsel at the hearing, and the

case file as a whole, for the reasons stated on the record during the hearing, the Court now

confirms its oral rulings with the following written Orders:

       IT IS ORDERED that Defendant’s Motion to Compel Physical Examination of Plaintiff

[#17] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff produce his films, x-rays, and MRIs or

facilitate Defendant’s acquisition of the same from his physician on or before January 31, 2021,

or confirm to Defendant that he was unable to obtain the films, x-rays, and MRIs by that date.

       IT IS FURTHER ORDERED that if Defendant is provided with the films, x-rays, and

MRIs on or before January 31, 2021, that Defendant confer with Dr. Jenné prior to his

examination of Plaintiff about whether additional imaging is necessary and inform Plaintiff’s

counsel of the outcome of that conference prior to the examination.


                                                 1
         Case 5:20-cv-00254-DAE Document 24 Filed 01/21/21 Page 2 of 2




       IT IS FURTHER ORDERED that the examination shall take place on a date agreed by

the parties but also within thirty (30) days of the date of this Order. At the hearing, the parties

represented that they have agreed that the examination will occur on February 11, 2021 at 11:45

a.m. The examination will be conducted at Dr. Jenné’s office located at South Texas Spine and

Surgical Hospital, 18600 Hardy Oak Blvd., San Antonio, TX 78258. The examination shall

include obtaining a complete medical history from Plaintiff; performing a physical examination

of Plaintiff; performing orthopedic and neurological exams; and, if deemed necessary by Dr.

Jenné, performing additional imaging studies, including x-rays and/or MRIs.

       IT IS FINALLY ORDERED that counsel for Plaintiff shall notify counsel for

Defendant of the confirmed date for Plaintiff’s back surgery immediately once Plaintiff is made

aware of the specific date for his back surgery.

       IT IS SO ORDERED.

       SIGNED this 21st day of January, 2021.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                   2
